Citation Nr: 1026236	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran served on active duty from March 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2010 a Travel Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks a disability rating in excess of 50 percent for 
his service-connected PTSD.  

During his February 2010 Board hearing, the Veteran testified 
that he experienced memory loss, daily panic attacks, nightmares, 
startle response, and had thoughts of suicide.  He also testified 
that he thought his PTSD might be improving but was wrong.  In 
light of the Veteran's hearing testimony as to his symptoms in 
February 2010, and as the Veteran's last examination was 
conducted in October 2007, an updated examination to determine 
the exact nature and severity of the Veteran's PTSD is in order.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), quoting 
VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) (To the extent the 
claimant asserts the disability in question has undergone an 
increase in severity since the time of the last examination, a 
new VA examination is required).  

The Veteran testified that he received treatment for PTSD at the 
Vet Center in Jacksonville.  The Veteran should be requested to 
provide any additional relevant medical records or sufficient 
information and authorization that would allow VA to seek those 
records on his behalf.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
action: 

1.  Attempt to obtain additional records 
from the Jacksonville Vet Center dating 
from September 2007, provided that any 
necessary authorization forms are 
completed. 

2.  Schedule the Veteran for a PTSD 
examination to assess the severity of the 
Veteran's service-connected condition.  
The claims file must be made available 
to, and reviewed by, the examiner, and 
the examiner should acknowledge such 
review in the examination report.  All 
indicated tests should be performed, and 
all findings reported in detail.  If 
psychiatric disorders other than PTSD are 
diagnosed, the examiner should 
disassociate the symptoms attributable to 
PTSD from those attributable to co-
existing psychiatric disorders, unless 
the other conditions are related to his 
PTSD.  If unrelated symptoms cannot be 
disassociated, the examiner should state 
that in the examination report and 
explain why.  The examiner should also 
provide a Global Assessment of 
Functioning Score and an explanation of 
what the score represents.  A rationale 
for each opinion should be set forth in 
the report provided.  

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal in light of the additional 
evidence obtained.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


